EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Brooks (Reg. No.: 34,129) on June 2, 2022.

The application has been amended as follows: 

Claims 1 and 11 are amended
Claims 2 and 13 are canceled

1. (Currently Amended) A display device comprising: 
a display panel including a display area in which a plurality of pixels are arranged; and 
a light source unit overlapping the display panel and including at least one light source, 
wherein the light source unit is configured to irradiate infrared light to a predetermined region within the display area when displaying an image on the display area to change the luminance of pixels disposed in the predetermined region;
wherein: 
each pixel includes a transistor and a light emitting diode electrically connected to the transistor; and 
irradiation of the infrared light to the transistor generates a leakage current of the transistor.

2. (Canceled)

11. (Currently Amended) A display device comprising: 
a display panel including a display area in which a plurality of pixels are arranged; and 
a light source unit disposed on a rear surface of the display panel and including at least one infrared light source, 
wherein: 
a combination or one of the at least one infrared light source is configured to irradiate infrared light to a predetermined region within the display area; and 
the image displayed on the display area is displayed with a different luminance from a normal luminance in the predetermined region;
wherein: 
each pixel includes a plurality of transistors and a light emitting diode electrically connected to the plurality of transistors; and 
irradiation of the infrared light to at least one transistor among the plurality of transistors generates a leakage current of the at least one transistor.


13. (Canceled)


Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:.
The prior art of record teaches irradiation of infrared light behind a liquid crystal display while an image is displayed (see at least Figs. 7-9 of Gohshi et al. USPN 2012/0086862).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “display device comprising: 
a display panel including a display area in which a plurality of pixels are arranged; and 
a light source unit overlapping the display panel and including at least one light source, 
wherein the light source unit is configured to irradiate infrared light to a predetermined region within the display area when displaying an image on the display area to change the luminance of pixels disposed in the predetermined region;
wherein: 
each pixel includes a transistor and a light emitting diode electrically connected to the transistor; and 
irradiation of the infrared light to the transistor generates a leakage current of the transistor” (see at least claim 1 – emphasis added).

Claims 3-10, 12 and 14-20 are dependent on claims 1 and 11 and allowable for substantially the same reasons, discussed above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Gohshi et al. (USPN 2012/0086862), Miyazaki et al. (USPN 2012/0170072), Yin et al. (USPN 2017/0351384), Zhou et al. (USPN 2021/0142028), Moon et al. (USPN 2015/0116280) and Kim et al. (USPN 2015/0212647) teach a display with infrared light to irradiate a display surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623